Citation Nr: 0829328	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  07-13 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE


Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to July 
1967.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2006 rating decision by the Department of Veterans' 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which, in relevant part, denied the veteran's claim for 
service connection for PTSD.

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

Service connection for PTSD requires:  [1] a current medical 
diagnosis of the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV, presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor); [2] credible supporting evidence that the 
claimed in-service stressor(s) actually occurred; and [3] 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2007).

The record shows the veteran has been diagnosed with PTSD.  
In this regard, the report of a VA psychiatric examination in 
January 2003 lists a diagnosis of PTSD.  Thus, the first 
element of a successful PTSD claim has been established.  
Therefore, the determinative issue is whether the record also 
contains credible supporting evidence that a claimed in-
service stressor actually occurred, to support this PTSD 
diagnosis.

The evidence necessary to establish the occurrence of a 
stressor during service, to support a diagnosis of PTSD, 
varies depending on whether the veteran "engaged in combat 
with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

If it is shown through military citation or other appropriate 
evidence that the veteran engaged in combat with the enemy 
and that his alleged stressor is combat related, then his lay 
testimony or statements are accepted as conclusive evidence 
of the occurrence of the claimed stressor, and no further 
development or corroborative evidence is required, providing 
his testimony is found to be "satisfactory," i.e., credible 
and "consistent with the circumstances, conditions, or 
hardships of service."  38 C.F.R. § 3.304(f)(1).  See also 38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
his lay testimony by itself is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence to corroborate his 
testimony or statements.  And this credible supporting 
evidence cannot consist solely of after-the-fact medical 
nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996).

In this particular case at hand, no competent and credible 
evidence shows the veteran engaged in combat with an enemy 
force.  Participation in combat, a determination that is to 
be made on a case by case basis, requires that he have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  
Concerning this, his service personnel records show he worked 
as a heavy vehicle driver while stationed in Vietnam from 
July 1966 to July 1967.  His DD Form 214 does not show he was 
awarded any medals or commendations associated with valor or 
heroism while engaged in combat with an enemy force.  
Consequently, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
his testimony or statements as to the occurrence of the 
claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).



The veteran claims he has PTSD from seeing a friend named 
Mitchell or Specialist Turner get run over by a truck and 
killed in Vietnam.  The veteran says this incident (i.e., 
stressor) occurred in July or August of 1966.  But in 
attempting to verify the occurrence of this claimed incident, 
the Joint Services Records Research Center (JSRRC) appears to 
have considered instead an altogether different time period, 
from April to May 1967 and from May to July 1967.

The veteran claims he was in a truck driving behind the truck 
that hit his friend, that he stopped his vehicle to render 
assistance, and that he was permanently traumatized by being 
unable to help his friend.  The veteran says this incident 
occurred approximately three days after his arrival in 
Vietnam.  As mentioned, records show he was in Vietnam from 
July 1966 to July 1967.  So based on his arrival date, the 
JSRRC should have checked a two-month window between July and 
August of 1966.  The JSRRC's report, however, references a 
review of the Annual Report filed in early 1968, which 
appears to include incidents occurring in 1967 (not 1966).  
Consequently, the JSRRC must be given another opportunity to 
search for supporting documentation for the specific time 
period claimed.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c) (2007).

Accordingly, this case is hereby REMANDED for the following 
development and consideration:

1.  Ask the JSRRC whether there is any 
documentation confirming the veteran's 
friend Mitchell or Specialist Turner got 
run over by a truck and killed in 
Vietnam, sometime in July or August 1966 
(not during the year 1967 previously 
searched), while the veteran reportedly 
was following in another truck.  To 
assist in making this important 
determination, send the JSRRC all 
supporting evidence (to include any 
additional evidence submitted by the 
veteran giving more specific details).  
If JSRRC's research of available records 
for corroborating evidence leads to 
negative results, expressly indicate this 
in the record and notify the veteran and 
his representative.

2.  Based on the JSRRC's response, or any 
other source contacted, prepare a report 
indicating whether any of the veteran's 
alleged stressors have been independently 
verified.

3.  If there is at least one confirmed 
stressor, have the veteran examined for 
an opinion indicating whether he has PTSD 
as a result of that specific stressor.  
Notify the designated examiner that only 
a confirmed stressor may be utilized as a 
basis for diagnosing PTSD related to the 
veteran's military service.  The examiner 
must discuss the rationale of the 
opinion, whether favorable or 
unfavorable.

4.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them time to respond 
to it before returning the file to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


